Citation Nr: 1707759	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  16-23 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to status as a veteran for VA benefits purposes.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel







INTRODUCTION

The claimant states that he served in the United States Army from November 1996 to March 2007.

This matter arose to the Board of Veterans' Appeals (Board) from a March 2015 decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claimant contends that he served in the United States Army from November 1996 to March 2007 and, as such, is entitled to service connection for schizophrenia, depression, and an anxiety disorder.  The RO contends that the claimant is not eligible for compensation because he has not adequately verified his Army service.  For the following reasons, the Board finds that remand is warranted so that the RO may further develop the case.

In March 2016, the RO sent the claimant a letter, requesting the Veteran submit the 10 pages of records the St. Louis, Missouri Records Management Center sent to the Veteran.  There is no indication in the file that the RO ever received these records from the claimant, or that the RO sent the claimant a second request.  Under 38 C.F.R. § 3.159 (3)(c)(1), the government must make an initial request for records not in the government's possession and, if not received, at least one follow-up request.  Accordingly, a follow-up request for the records must be sent to the claimant.  Moreover, given the fact that it would be somewhat strange for the Records Management Center to send the claimant records if the claimant did not exist in any system, another check of record depositories should be conducted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send another inquiry to the claimant, asking him to submit the 10 pages of records he received from the St. Louis, Missouri Records Management Center.

2. Request all records from the Records Management Center pertaining to the claimant's dates of service.

3. Request potential records of the claimant's service from all appropriate repositories.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




